Citation Nr: 0702543	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-31 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran was a 
combat veteran.

2.  The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§  1110, 
1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence, ask the claimant to provide any evidence in 
her or his possession that pertains to the claim, and inform 
the claimant that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.59 (2006).  

In this regard, the record on appeal does not appear to 
reflect that the veteran was notified of the provisions of 
the VCAA in connection with his claim for entitlement to 
service connection for PTSD, including the evidence necessary 
to substantiate his claim and the division of 
responsibilities between the VA and the veteran for obtaining 
that evidence.  This is clearly contrary to VA statutes and 
regulations and the holdings of the United States Court of 
Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183 (2003), Charles v. Principi, 16 
Vet. App. 370 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Board's decision in this case represents a 
complete grant of the benefits sought on appeal.  As such, 
the Board finds that any deficiency in the VCAA notice does 
not prejudice the veteran.  Moreover, in the event that the 
veteran disagrees with the disability rating and/or effective 
date assigned by the RO when effectuating the award, the 
veteran will be provided notice in this regard, as well as an 
opportunity to respond.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Consequently, the Board finds that the case is ready 
for appellate review.

Legal Criteria

Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Service Connection--PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2006).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).


Legal Analysis

The veteran contends that service connection is warranted for 
PTSD.  His reported stressors include being exposed to 
mortar, rocket, and sniper fire and being involved in 
firefights while at the Da Nang Airstrip, while on night 
patrol outside of the perimeter, as well as while 
constructing highway #1 between Da Nang and Chu Lai.  He also 
indicated that on one occasion while in a convoy, he 
witnessed a Vietnamese boy throw a grenade in a truck ahead 
of him, resulting in the dismemberment and/ or death of all 
nine solders in the truck.  The veteran indicated that after 
the ambush he was ordered to help put the body parts in body 
bags.

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  With respect 
to whether the veteran engaged in combat with the enemy, his 
DD Form 214 reflects that his primary military occupational 
specialty was that of a motor vehicle operator.  However, 
service personnel records reflect the veteran's combat 
history included his participation in counterinsurgency 
operations against Communist forces in the Da Nang area from 
March 1970 to October 1970, as well as participating in 
operation Catawba Falls from September 1970 to October 1970.  
Further, the Board observes that the record contains unit 
records from the 9th Engineer Battalion (to which the veteran 
belonged) dated from February 1970 to March 1970, which show 
that various companies within the unit were ambushed by Viet 
Cong forces and exposed to small arms fire during 
minesweeping.  The Board notes that these records document 
incidents that occurred prior to the veteran's March 27, 1970 
arrival in Da Nang, Vietnam.  However, the Board finds that 
it would be consistent with the circumstances of the 
veteran's service for such type of incidents to have 
continued to occur during the veteran's service in Vietnam 
with the 9th Battalion from March 27, 1970 to October 12, 
1970.  Therefore, based on this evidence and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran engaged in combat with the enemy while he 
was in Vietnam.

The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record as 
well as his testimony during his September 2005 hearing 
regarding his combat related stressors to be credible and 
consistent with the circumstances of his military combat 
activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  The record reflects that the 
veteran has been diagnosed by VA examiners (many of whom 
discuss the veteran's stressors) with PTSD since 2000 and has 
subsequently undergone treatment, including hospitalization 
and individual and group therapy for his disability.  
Moreover, in July 2000, an examiner, in conjunction with a VA 
compensation and pension examination, after an evaluation and 
a discussion of the veteran's reported stressors, diagnosed 
the veteran with PTSD symptomology that had a delayed onset 
but which currently suggested chronic symptoms.  

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all benefit of doubt in the veteran's 
favor, the Board finds that the evidence for record is 
sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


